                                                                             ISTRIC
                                                                        TES D      TC
                                                                      TA




                                                                                                       O
 1    THEODORE J. BOUTROUS, JR. (SBN 132099)




                                                                  S




                                                                                                        U
                                                                ED
      tboutrous@gibsondunn.com




                                                                                                         RT
                                                                                          D
                                                                                    RDERE




                                                            UNIT
 2    RICHARD J. DOREN (SBN 124666)
                                                                              OO
      rdoren@gibsondunn.com                                           IT IS S




                                                                                                               R NIA
 3    DANIEL G. SWANSON (SBN 116556)
      dswanson@gibsondunn.com
                                                                                                    o ge r s
 4    MELISSA PHAN (SBN 266880)                                                          nzalez R




                                                             NO
                                                                               onne Go
                                                                      Judge Yv




                                                                                                               FO
      mphan@gibsondunn.com




                                                              RT
 5    GIBSON, DUNN & CRUTCHER LLP




                                                                                                          LI
      333 South Grand Avenue                                                    9/16/2019
                                                                     ER




                                                                H




                                                                                                       A
 6    Los Angeles, CA 90071-3197                                          N                              C
                                                                                            F
      Telephone: 213.229.7000                                                 D IS T IC T O
                                                                                    R
 7    Facsimile: 213.229.7520

 8    CYNTHIA E. RICHMAN (D.C. Bar No. 492089; appearance pro hac vice)
      crichman@gibsondunn.com
 9    GIBSON, DUNN & CRUTCHER LLP
      1050 Connecticut Avenue, N.W.
10    Washington, DC 20036-5306
      Telephone: 202.955.8500
11    Facsimile: 202.467.0539

12    Attorneys for Defendant,
      APPLE INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15                                        OAKLAND DIVISION
16
     DONALD R. CAMERON, California                   CASE NO. 4:19-cv-03074-YGR
17   resident; and PURE SWEAT
     BASKETBALL, INC., an Illinois                   STIPULATION FOR EXTENSION OF
18   corporation, on behalf of themselves and        TIME FOR DEFENDANT APPLE INC.
     all others similarly situated,                  TO ANSWER OR OTHERWISE
19                                                   RESPOND TO COMPLAINT
                           Plaintiffs,               PURSUANT TO CIVIL LOCAL RULE
20                                                   6-1(a)
            v.
21                                                   ________________________
     APPLE INC., a California corporation.
22                                                   The Honorable Yvonne Gonzalez Rogers
                           Defendant.
23

24

25

26

27

28

            STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                             CASE NO 4:19-CV-03074-YGR
 1          Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. (“Plaintiffs”) and

 2   Defendant Apple Inc. (“Apple”), through their respective attorneys of record herein and without

 3   waiving any rights, claims, or defenses they have in this action, enter into this Stipulation

 4   pursuant to Civil Local Rule 6-1(a), with reference to the following circumstances:

 5          WHEREAS, Plaintiffs filed their Complaint on June 4, 2019;

 6          WHEREAS, Apple was served with the Complaint on June 13, 2019;

 7          WHEREAS, on June 21, 2019 Apple filed an Administrative Motion to Consider

 8   Whether Case Should Be Related, seeking to relate this action to In re Apple iPhone Antitrust

 9   Litigation, No. 4:11-cv-06714-YGR (“Pepper Action”), and on July 22, 2019 Apple filed an

10   Administrative Motion to Consider Whether Case Should Be Related, seeking to relate Sermons

11   et al. v. Apple, Inc., Case No. 4:19-cv-03796-YGR (“Sermons Action”) to the Pepper Action

12   (“Motions to Relate”);

13          WHEREAS, the parties previously stipulated to extend Apple’s deadline to respond to

14   the Complaint from July 5, 2019 to August 12, 2019 (Dkt. 28), and again from August 12, 2019

15   to September 12, 2019 (Dkt. 29);

16          WHEREAS, on August 22, 2019, Judge Gonzalez Rogers ordered this case and the

17   Sermons Action related to the Pepper Action;

18          WHEREAS, Plaintiffs intend to consolidate this action with the Sermons Action and file

19   a consolidated complaint with plaintiffs in the Sermons Action;

20          WHEREAS, the parties agree that the consolidation of this action with the Sermons

21   Action and the filing of the consolidated class action complaint does not waive or exhaust

22   Plaintiffs’ right to amend the consolidated class action complaint once at their option as a matter

23   of course pursuant to Federal Rules of Civil Procedure Rule 15(a)(1);

24          WHEREAS, in light of the foregoing, the parties have agreed to establish the due-date for

25   the consolidated class action complaint, and Apple’s response thereto;

26          WHEREAS, this stipulation will not alter or otherwise impact the date of any event or

27   any deadline already fixed by Court order;

28
                                                        1
            STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                             CASE NO 4:19-CV-03074-YGR
 1          THEREFORE, the parties, through their counsel, hereby stipulate:

 2          1.      Plaintiffs will file the consolidated complaint by the agreed date to be submitted

 3   to the Court no later than September 30, 2019, the date for the parties to file their case

 4   management statement;

 5          2.      The consolidation of this action with Sermons et al. v. Apple, Inc., Case No. 4:19-

 6   cv-03796-YGR, and the filing of the consolidated class action complaint, will not waive or

 7   exhaust plaintiffs’ right to amend the complaint once at their option as a matter of course

 8   pursuant to Federal Rules of Civil Procedure Rule 15(a)(1);

 9          3.      Apple will have 30 days to respond to the consolidated complaint from the date

10   the complaint is filed;

11          4.      Plaintiffs will have 30 days to oppose Apple’s response to the consolidated

12   complaint;

13          5.      Apple will have 14 days to reply to plaintiffs’ opposition; and

14          6.      In the event that plaintiffs opt to amend the Consolidated Complaint in lieu of

15   filing an opposition to a motion to dismiss:

16                  (a)        Apple will have 30 days to respond after filing of the Amended

17   Consolidated Complaint;

18                  (b)        Plaintiffs will have 30 days to oppose Apple’s response to the Amended

19   Consolidated Complaint; and

20                  (c)        Apple will have 14 days to reply to plaintiffs’ opposition.

21

22          IT IS SO STIPULATED.

23

24

25

26

27

28
                                                          2
            STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                             CASE NO 4:19-CV-03074-YGR
 1   Dated: September 11, 2019                    GIBSON, DUNN & CRUTCHER LLP
                                                     Theodore J. Boutrous Jr.
 2                                                   Richard J. Doren
                                                     Daniel G. Swanson
 3                                                   Cynthia E. Richman
                                                     Melissa Phan
 4
                                                  By: /s/ Richard J. Doren
 5                                                   Richard J. Doren
                                                     333 South Grand Avenue
 6                                                   Los Angeles, CA 90071-3197
                                                     Telephone: 213.229.7000
 7
                                                  Attorneys for Defendant Apple Inc.
 8

 9
     Dated: September 11, 2019                    HAGENS BERMAN SOBOL SHAPIRO LLP
10                                                  Steve W. Berman
                                                    Robert F. Lopez
11                                                  Shana E. Scarlett
12
                                                  By: /s/ Steve W. Berman
13                                                   Steve W. Berman
                                                     1301 Second Avenue, Suite 2000
14                                                   Seattle, WA 98101
                                                     Telephone: 206.623.0594
15

16                                                Attorneys for Plaintiffs Donald R. Cameron and
                                                              Pure Sweat Basketball, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
           STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                            CASE NO 4:19-CV-03074-YGR
 1                                ECF SIGNATURE ATTESTATION
 2          In accordance with Local Rule 5-1, the filer of this document hereby attests that the
 3   concurrence of the filing of this document has been obtained from the other signatories hereto.
 4

 5   Dated: September 11, 2019             GIBSON, DUNN & CRUTCHER LLP
 6                                                 By: /s/ Richard J. Doren
                                                      Richard J. Doren
 7                                                    Attorneys for Defendant Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
            STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                             CASE NO 4:19-CV-03074-YGR
 1

 2                                   CERTIFICATE OF SERVICE

 3          I hereby certify that on September 11, 2019, I caused to be electronically filed the

 4   foregoing STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

 5   with the Clerk of the Court via CM/ECF. Notice of this filing will be sent by email to all parties

 6   by operation of the Court’s electronic filing systems.

 7

 8   Dated: September 11, 2019             GIBSON, DUNN & CRUTCHER LLP

 9
                                                   By:       /s/ Richard J. Doren
10                                                                    Richard J. Doren

11                                                           Attorneys for Defendant Apple Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
            STIPULATION FOR EXTENSION OF TIME FOR APPLE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                             CASE NO 4:19-CV-03074-YGR
